Citation Nr: 1444615	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  14-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from August 1946 to November 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that an April 2014 rating decision, as relevant, denied service connection for eye problems.  In May 2014, the Veteran entered a notice of disagreement as to such denial and a statement of the case was issued in September 2014.  At present, the Veteran has not perfected an appeal of such issue; however, he still has time to do so.  Only if such appeal is perfected will the issue be properly before the Board.  Therefore, at present time, the only issue for the Board's consideration is entitlement to an initial compensable rating for bilateral hearing loss as noted on the Title Page.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A review of the record reveals that there are potentially outstanding private treatment records that have not yet been associated with the Veteran's electronic claims file.  Specifically, in the Veteran's February 2013 notice of disagreement, he indicated that he had received hearing aids from a private physician as well as through the VA Medical Center in Beckley, West Virginia.  While VA treatment records dated through January 2013 are of record and reflect consultations regarding amplification in August 2010, which pre-dates the appeal period, there are no more recent VA records or any private records documenting treatment for hearing loss.  Therefore, a remand is necessary in order to obtain any outstanding records referable to the Veteran's bilateral hearing loss.

The Board notes that the Veteran was most recently afforded a VA examination in January 2013.  To  date, there has been no suggestion or allegation of worsening symptomatology so as to require a new VA examination.  However, upon receipt of the aforementioned records, the AOJ should review the record and conduct any additionally-indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected bilateral hearing loss, to specifically include the private physician referenced in his February 2013 notice of disagreement.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Beckley VA facility dated from January 2013 to the present. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the AOJ should review the record and conduct any additionally-indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claim.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



